DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this office action.
Claim Objections
Claim 10 is  objected to because of the following informalities:  Claim 10 recited “…on the dynamic analysis be remedying an ascertained error” in line 2. This may be a typo error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Claims 1, 3-11, 13-14, 16-18 are being anticipated by Patrick et al (WO 2009095741A1) hereinafter “Patrick”.



[0014]” These selected portions may be modified (instrumented) for dynamic analysis and then executed in conjunction with input test values to perform a dynamic verification analysis of the code. The results of the dynamic analysis can provide additional verification information about the code that was determined to be unproven by the static verification testing.”

 the method comprising the following steps: 
examining, using a static analysis, a first part of an execution structure for the system to determine whether the system execute execution paths corresponding to the first part without errors when the first part of the execution structure is executed:
[0033] “As a result of the static analysis, verification tool 105 may classify the code into classifications that relate to possible errors in the code. Verification tool 105 may output the verification results from the static analysis (block 320).
[0038]” Each file and underlying function may be colorized according to the most critical error found. For example, the file "polyspace main.c," labeled as file 430, is GREEN, indicating no errors were found. The file "example.c," labeled as file 431, is red, indicating errors were found. In this example, the user has chosen to drill-down into "example.c" by selecting the "+" icon, which shows the functions 432 contained in "example.c". Functions 432 may be similarly color-coded. For example, the function "close to zero" is shown as GREEN code, the function "pointer arithmetic" is shown as RED code, and the function "recursion" is shown as orange code”.
 

[0034]” In one particular implementation, the code may be presented using color codes. For example, the code may be shown to the user as GREEN code (code that has no errors), RED (code that definitely has errors), GRAY (code that cannot be reached), or ORANGE (unknown or unproven error conditions).”
 
examining the system using a dynamic analysis which leaves out the execution paths corresponding to the first part of the execution structure:
[0043] Figs. 5A and 5B are diagrams illustrating exemplary code before and after instrumentation. As shown in Fig. 5A, a section of code 500 may include two statements, a GREEN statement 501 and an ORANGE statement 502. Fig. 5B shows code 500 after an exemplary automated code instrumentation procedure. Here, the ORANGE statement 502 is instrumented, while GREEN statement 501 has not been modified. Selective instrumentation of the code in this manner (e.g., only instrumenting ORANGE statements) may reduce the time required to test the code. 
[0019] In some implementations, workstations 110 may execute a technical computing environment (TCE) that presents a user with an interface that enables efficient analysis and generation of technical applications”;

Examiner interpretation:
Not instrumenting green part that was determined by the static analysis as executed with “No error”, inherently leave out the green part out of examination in the dynamic analysis.

As per claim 3, the rejection of claim 1 is incorporated and furthermore Patrick discloses:
wherein a first input parameter is calculated for the first part of the execution structure depending on the static analysis:
[0031] the user may additionally provide verification tool 105 with input parameters for the software verification (block 310). The input parameters may relate to, for example, options 
[0032] “The model can be used for matching commonly occurring error patterns to the code. The model may also be used to perform some kind of data-flow analysis of the code to infer the possible values that variables might have at certain points in the program”;

and the first input parameter is stored in a set of input parameters to be taken into account for a dynamic analysis:
[0045] Referring back to Fig. 3, the user may additionally provide verification tool 105 with input parameters for dynamic verification of the software (block 325). The input parameters may relate to, for example, options or parameters applicable to a dynamic verification analysis performed by verification tool 105. 
based on determining the execution paths corresponding to the first part executed with errors in the static analysis for the first part of the execution structure. 
 [0033] As a result of the static analysis, verification tool 105 may classify the code into classifications that relate to possible errors in the code. Verification tool 105 may output the verification results from the static analysis (block 320). For example, the results may be saved to a file, shown to a user on a display, stored in a database, etc. [0034] In one implementation, the classification may include classifying each possible failure point in the source code into classes that define: (1) code that has no errors, code that might have errors (unknown or unproven conditions), (2) code that definitely has errors, or (3) code that cannot be reached. 


As per claim 4, the rejection of claim 3 is incorporated and furthermore Patrick discloses:
wherein an input parameter for which the static analysis indicates that errors are occurring in the execution is calculated as the first input parameter:
[0031] The user may additionally provide verification tool 105 with input parameters for the software verification (block 310). The input parameters may relate to, for example, options 
[032] “The model may also be used to perform some kind of data-flow analysis of the code to infer the possible values that variables might have at certain points in the program. Data-flow analysis can be used for vulnerability checking. Static verification analysis may be used to prove which operations are free of run-time errors or to find possible errors”

As per claim 5, the rejection of claim 1 is incorporated and furthermore Patrick discloses:
wherein the tested system includes a computer program, the execution structure is a tree structure representing execution paths of the computer program and the dynamic analysis includes an execution of a program code of the computer program on a processor:
 [0015]”For example, static code analysis may examine code using abstract interpretation techniques to verify all possible execution paths of a program. [0016] "Dynamic verification analysis," "dynamic testing," or "dynamic analysis techniques," as the phrases are used herein, refer to verification of software performed by or during the execution of the software. Dynamic verification may involve, for example, executing the software with a set of test input values”;

As per claim 6, the rejection of claim 1 is incorporated and furthermore Patrick discloses:
wherein the static analysis and the dynamic analysis are executed in parallel:
[0067] For example, while a series of acts has been described with regard to Fig. 3, the order of the acts may be modified in other implementations. Further, non-dependent acts may be performed in parallel.  


wherein the static analysis and the dynamic analysis are executed sequentially:
[0067] For example, while a series of acts has been described with regard to Fig. 3, the order of the acts may be modified in other implementations. Further, non-dependent acts may be performed in parallel.  

Examiner interpretation: Step 315 and step 330 are performed sequentially.  

As per claim 8, the rejection of claim 1 is incorporated and furthermore Patrick discloses:
 wherein the system is examined using the dynamic analysis to determine whether the system is being executed error-free for at least one specific input parameter:
[0051]” Variable list section 605 may contain information about each of the variables used to define the test cases. As shown, variable list section 605 may include a variable name field 620, a variable type field 625, and a variable values field 630. Each item in variable name field 620 may be the name of an input variable of the software, or an output parameter of an external function that is stubbed by verification tool 105;
[0053] Error log section 615 may provide a detailed list of all of the errors that occurred during the dynamic verification analysis. For example, as shown in Fig. 6, for each error, error log section 615 may display the name of the file in which the error occurred, the line number and column of the error, a description of the error, and the number of test cases in which the error occurred”;

As per claim 9, the rejection of claim 8 is incorporated and furthermore Patrick discloses:

[0052]” Results section 645 may display results relating to the dynamic verification analysis. In one implementation, the results may be dynamically updated as the dynamic verification analysis executes. The displayed results may include, for example, the number of completed tests, the number of tests in which no run-time error was detected in instrumented code sections, and the number of test in which run-time errors were detected in instrumented code sections.” 

As per claim 10, the rejection of claim 8 is incorporated and furthermore Patrick discloses:
wherein the system is 100126344.119improved depending on the dynamic analysis be remedying an ascertained error:
[0014]” The selected portions may include the code determined by the static verification analysis to have an unknown or unproven error condition. These selected portions may be modified (instrumented) for dynamic analysis and then executed in conjunction with input test values to perform a dynamic verification analysis of the code. The results of the dynamic analysis can provide additional verification information about the code that was determined to be unproven by the static verification testing.
[0054” Through graphical interface 600, a user may monitor and/or control the dynamic verification analysis performed on selected code. Based on the dynamic verification results, the user can increase their confidence in the reliability of the code. 


wherein an examination is performed using the static analysis to determine whether a run- time exception, or a violated assertion, or an assumption of an inadmissible system state, or a system termination, or an erroneous memory access, or an erroneous resource access, or a program lock-up, occurs during the execution of the execution paths corresponding to the first part of the execution structure:
[0032]” Static verification analysis may be used to prove which operations are free of run-time errors or to find possible errors. Errors that may be found include: overflows and underflows; divisions by zero and other arithmetic errors; out-of-bounds array access; illegally dereferenced pointers; read-only access to non-initialized data; dangerous type conversions; dead code; access to null pointers; dynamic errors related to object programming and inheritance; errors related to exception handling; and non-initialized class members in the C++ language.”  

As per claim 13, the rejection of claim 1 is incorporated and furthermore Patrick discloses:
wherein the static analysis includes a model checking, or a limited model checking, or an examination using theorem provers, or a typification, or an abstract interpretation, or a symbolic execution, or a concolic execution:
[0032] “For example, the static verification may involve analysis of the code to construct a model of the code (i.e., an abstract representation of the code). The model can be used for matching commonly occurring error patterns to the code. The model may also be used to perform some kind of data-flow analysis of the code to infer the possible values that variables might have at certain points in the program. Data-flow analysis can be used for vulnerability checking. Static verification 

As per claim 14, the rejection of claim 1 is incorporated and furthermore Patrick discloses:
wherein the static analysis includes a computer-implemented examination of the system using an execution structure without the system actually being executed, using a formal mathematical method:
[0032] Verification tool 105 may perform a static verification analysis to generate initial classifications for the code (block 315). As previously mentioned, static verification analysis may involve analysis of the software code without execution of the code For example, the static verification may involve analysis of the code to construct a model of the code (i.e., an abstract representation of the code). The model can be used for matching commonly occurring error patterns to the code.”
 
As per claim 16, the rejection of claim 1 is incorporated and furthermore Patrick discloses:
 wherein the dynamic analysis includes a computer-implemented examination of the system performed while the system is actually being executed.
	[0015] “dynamic analysis techniques," as the phrases are used herein, refer to verification of software performed by or during the execution of the software. Dynamic verification may involve, for example, executing the software with a set of test input values”. 


Claim 18 is are the system claim corresponding to method claim 1  and rejected under the same rational set forth in connection with the rejection of Claim 1 above. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable over Patrick et al (WO 2009095741A1) hereinafter “Patrick” in view of Cifuentes et al (US PG-Pubs 2009/0259989) hereinafter “Cifuentes”.

As per claim 2, the rejection of claim 1 is incorporated and furthermore Patrick discloses:
 wherein the system examined using a further static analysis:
[0032] “Verification tool 105 may perform a static verification analysis to generate initial classifications for the code (block 315). As previously mentioned, static verification analysis may involve analysis of the software code without execution of the code.”
 
But not explicitly:
and the first part of the execution structure is left out based on determining the execution paths corresponding to the first part executed without error in the static analysis for the first part of the execution structure;
Cifuentes discloses
 The first part of the execution structure is left out based on determining the execution paths corresponding to the first part executed without error in the static analysis for the first part of the execution structure:
 	[0034]”Once a set of bug free statements are identified based on the evaluation of the potential bug statements, the bug free statements may be removed (Step 260) if they do not need to be tested for other bugs or using other static program analyses. The removed statements may be stored separately or simply deleted from the potential bug statements. In addition, the set of actual bug statements may also be filtered out for modification by a user (not shown)”. 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Cifuentes into Patrick’s invention for analyzing a plurality of potential bug statements in source code. The method includes obtaining a plurality of static program analyses; recursively reducing the plurality of potential bug statements in the source code by: selecting a static program analysis for 

Claim 12 is rejected under 35 U.S.C. 103 as being un-patentable over Patrick et al (WO 2009095741A1) hereinafter “Patrick” in view of Ben Porath et al (US Patent 10, 380,350) hereinafter “Ben”.

As per claim 12, the rejection of claim 1 is incorporated and furthermore Patrick does not explicitly discloses:
wherein the dynamic analysis includes a fuzzing, the dynamic analysis being performed for at least one input parameter generated by a fuzzer.  
Ben discloses:
wherein the dynamic analysis includes a fuzzing, the dynamic analysis being performed for at least one input parameter generated by a fuzzer:  
Col 4 line 38-47”Fuzzing or fuzz testing is an automated software testing technique that involves providing invalid, unexpected, or random data as inputs to a computer program. The program being tested is then monitored for exceptions such as crashes, failing built-in code assertions, or potential memory leaks. As used herein, the term “fuzzer" or software vulnerability assessment program refers to a program configured to execute fuzz testing by generating random inputs that satisfy conditions within the code of a tested software program, thereby accessing one or more code sections of the software source code.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Ben into Patrick’s 's invention to testing software that are robust and efficient. Advantageously, such solutions should not have the same limitations as existing fuzzing tools. Such solutions should not be limited by barriers in software, but instead should be able to bypass or overcome such barriers to continue the analysis. In addition, such solutions should be quicker and more efficient than existing conventional fuzzing tools (Ben col2).


Claim 15 is rejected under 35 U.S.C. 103 as being un-patentable over Patrick et al (WO 2009095741A1) hereinafter “Patrick” in view of Schellekens et al (US PG-Pubs 2008/0295071) hereinafter “Schellekens”.

As per claim 15, the rejection of claim 1 is incorporated and furthermore Patrick does not explicitly discloses:
wherein the examination of the first part of the execution structure for the system is carried out in the static analysis using two different analysis methods, a first analysis method of the two different analysis 100126344.120methods examining the first part of the execution structure from a root of the execution structure in a direction of a leaf of the execution structure, and a second one of two different analysis methods examining the first part of 
Schellekens discloses:
wherein the examination of the first part of the execution structure for the system is carried out in the static analysis using two different analysis methods 
[0086] “This information is used by the static analysis tool to determine average-time case time automatically, an advantage MOQA has over other standard programming languages. Random-sequence-preservation is the key to this new technology.

a second one of two different analysis methods examining the first part of the execution structure from the leaf of the execution structure in the direction of the root of the execution structure.   

[0150] Floyd's differs to Williams in that he does not continuously swap upwards to its correct position in the ordering. Instead Floyd finds and then for that value finds its , the smallest label value directly above , and so on until a root is reached, a label value that has no label values directly above it. The algorithm now backtracks down this path until it finds a label value less than the specified label value, now the label value directly preceding on the path is replaced with. This replaced value then replaces the label value directly preceding it on the path and so on until the specified label value is replaced by the value directly succeeding it on the path. Now replaces the empty gap in the path where originally was.
Examiner interpretation: this is a push up until the root node is reached.


a first analysis method of the two different analysis 100126344.120methods examining the first part of the execution structure from a root of the execution structure in a direction of a leaf of the execution structure 
value finds its the greatest label value directly below and so on until a leaf is reached, a label value that has no label values directly below it. The algorithm now backtracks up this path until it finds a label value greater than the specified label value now the label value directly preceding on the path is replaced with. This replaced value then replaces the label value directly preceding it on the path and so on until the specified label value is replaced by the value directly succeeding it on the path. Now replaces the empty gap in the path where originally was.
Examiner interpretation: this is a push down until the leaf node is reached.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Schellekens into Patrick’s invention to providing a software development method for more accurate prediction of execution time and/or for more automated prediction of execution time using a static analysis timing tool to perform steps of the method and providing a data processing system incorporating software developed in this method.
Pertinent art:
US-20150339217-A1
An automatic software testing machine may be configured to provide an advanced symbolic execution approach to software testing that combines dynamic symbolic execution and static symbolic execution, leveraging the strengths of each and avoiding the vulnerabilities of each.

US-20200394311-A1:
The system performs a grey box fuzzing on a first executable code generated from the intermediate result to generate a first set of seed inputs. The system calculates a vulnerability score for each of the seed inputs of the first set 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/           Examiner, Art Unit 2191 

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191